Title: To George Washington from Brigadier General Henry Knox, 28 January 1779
From: Knox, Henry
To: Washington, George


Sir,
Philadelphia 28th January 1779

The Corps of Artillery being raised in different States upon the same principles as the sixteen additional battalions, labor under great difficulty in obtaining of recruits for the Continental bounty of twenty dollars.
The service demands the Battalions of Artillery to be complete, but under the present circumstances it is impracticable.
There are four Battalions of Artillery consisting of twelve Companies each Vizt




P[resent] Nubr
w[anted] to com[p]l[ete]
establishment


Colonel Crains raised in Massachusetts

500
220
720


Colonel Lambs raised principally in Connecticut, New York, & some from Pensylvania and New-Jersey
}
400
320
720


Colonel Harrisons 10 Companies from Virginia and 2 from Maryland
}
450
270
720


Colonel Proctors 9 Companies from Pensylvania, 2 New Jersey and one from North Carolina
}
250
470
720




1600
1280
2880


The above is not an accurate return, although it differs but very little from the real numbers—The Corps being so dispersed that I have lately obtained no returns particularly from Providence, Fort Schuyler and this City.
I believe the states in which the above men were raised do not consider them as part of the quota’s assigned in September 1776.
No Continental artillery men have been raised in the states of New Hampshire Rhode-Island and Delaware.
Most of the men are engaged for three years which will expire in the commencement of next year. As it requires much pains and experience to make a good Artillerist it would be conducive to the good of the service that for the future they be inlisted for the War.
There are wanting in the Battalions a considerable number of Subaltern officers—It will be necessary that the mode be pointed out in which they are to be appointed.

Your Excellency will be able from these hints to give such information to the Committee as to enable them to fill up the Battalions to the establishment. As it will be necessary to have the best men, they can be procured only by Original inlistments.
If Congress should determine to render the Corps of Artillery subject to their orders only, and not be considered as the proportion of any of the states as those raised by virtue of the Resolves of September 1776, it would be necessary for an agent in particular to be appointed for them to supply Cloathing and such other Necessaries upon such terms as the troops of particular States are supplied. I am with the greatest Respect Your Excellency’s Most obedient Servant
H. Knox B. General Artillery
